Exhibit 10.4
RIGHT OF FIRST REFUSAL AGREEMENT
This Right of First Refusal Agreement (this “Agreement”) is made effective as of
September 28th, 2009, by and among MiMedx Group, Inc., a Florida corporation
(“Company”), and Matthew J. Miller (“Miller”) individually and as sole trustee
of Veritas Trust (a trust under the laws of Florida) (“Veritas”).
WHEREAS, Veritas and/or Miller hold shares of common stock in the Company, and
in consideration of the proposed sale by Veritas and purchase by certain members
of the Board of the Company of 100,000 shares of stock in the Company, Miller
and Veritas have agreed to grant to the Company a right of first refusal on any
future Transfer (as defined below) of Shares on the terms set forth herein.
NOW THEREFORE, In consideration of the mutual promises, covenants and conditions
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
1. Definitions. Certain terms used herein are defined as follows:
(a) “Immediate Family” means any spouse, child, grandchild, parent, brother, or
sister of Miller.
(b) “Shares” means any shares of capital stock of the Company or any securities
convertible into or exchangeable for any class of capital stock of the Company
and all securities into which such Shares may hereafter be converted or
reclassified as a result of any merger, consolidation, stock split, stock
dividend, or other recapitalization of the Company.
(c) “Term” of this Agreement means that period of time commencing on the date
set forth in the heading of this Agreement and ending sixty (60) months
thereafter.
2. Restrictions on Transfer.
During the Term hereof, Miller and Veritas agree not to sell or engage in any
transaction (whether in a private or open market transaction or otherwise) which
will result in a change in the beneficial or record ownership of any Shares now
owned or hereafter acquired by Miller or Veritas, including, without limitation,
a sale, assignment, transfer, pledge, hypothecation, encumbrance or gift (a
“Transfer”), except as provided in this Agreement. Any such Transfer or
attempted Transfer of Shares in contravention of this Agreement shall be void
and ineffective for any purpose and shall not confer on any transferee or
purported transferee any rights or interest whatsoever in the Shares.
3. Right of First Refusal.
(a) Each time Miller or Veritas proposes to make a bona fide Transfer (except by
gift to an Immediate Family member) of any or all of the Shares held by or on
behalf of Miller or Veritas during the Term of this Agreement, Miller or
Veritas, as the case shall be, shall first offer such Shares to the Company in
accordance with the following provisions:

 

 



--------------------------------------------------------------------------------



 



(i) Miller shall deliver a written notice (a “Transfer Notice”) to Company
stating: (A) the bona fide intention of Miller or Veritas to Transfer such
Shares, (B) the name and the address of the proposed transferee, (C) the number
of Shares to be transferred, (D) the purchase price per Share (if a private
transaction) and the terms of payment, and (D) the intended date for the
Transfer of such Shares.
(ii) Within seven (7) business days after receipt of the Transfer Notice, the
Company or its designee(s) shall have the right to elect to purchase such
Shares, upon the price and terms of payment designated in the Transfer Notice.
If the Transfer Notice provides for an open market transaction the Company or
its designee(s) shall have the right to purchase such Shares at the closing
price on the OTC:BB or any exchange on which the Company’s shares may be traded
on the date of intended Transfer stated in the Transfer Notice. In order to
exercise such right of first refusal, the Company shall deliver to Miller a
notice (a “Purchase Notice”) within the seven (7) business day period stated
above, and the closing of such sale and purchase shall be completed not later
than seven (7) business days after the intended date of Transfer as set forth in
the Transfer Notice. At the closing, Miller and/or Veritas shall deliver the
Shares covered by the Transfer Notice and the Company or its designee(s) shall
pay the purchase price in full if an open market Transfer had been indicated in
the Transfer Notice, and shall deliver the required consideration at closing in
the event a private sale was indicated in the Transfer Notice.
(iii) If the Company or its designee elects not to purchase all of the Shares
designated in the Transfer Notice, the Shares referred to in the Transfer Notice
may be Transferred to the proposed transferee, if completed within thirty
(30) calendar days after the date of the Transfer Notice and at the price and in
accordance with terms designated in the Transfer Notice. If the Transfer is a
private transaction, the transferee must agree to become a party to and to be
bound by the terms and provisions of this Agreement immediately upon receipt of
such Shares. Any purported Transfer not in full compliance with the requirements
of this subsection 3(a)(iii) shall be null and void, and a new Transfer Notice
must be provided in accordance with this Agreement prior to effecting any
subsequent or other Transfer of Shares.
(b) Notwithstanding Section 3(a), Miller or Veritas may Transfer Shares by gift
to a member of Miller’s Immediately Family or to a trust established for the
benefit of a member or members of Miller’s Immediate Family, provided that
notice is given to the Company of such Transfer not less than (10) business days
prior to the Transfer. In the case of any Transfer under this Section 3 (b), the
transferee must agree to become a party to and to be bound by this Agreement.

 

 



--------------------------------------------------------------------------------



 



4. Notice. Any notice required or permitted hereunder shall be delivered in
person or sent by telecopier or other electronic transmission (including
e-mail), provided a copy of such notice is also sent the day of such electronic
transmission by regular mail, overnight courier or certified mail, return
receipt requested, postage and fees prepaid in all cases; in the case of
Company, to 811 Livingston Court, Suite B, Marietta, Georgia 30067, or the then
current address of its then principal business office, to the attention of the
General Counsel, Fax No: (678) 384-6741; e_mail: robertamccaw@comcast.net; and,
in the case of Miller or Veritas, to the physical or e-mail address or facsimile
number shown on the signature page hereto, or to such other address or number as
will have been specified by prior written notice to the sending party. Notice
shall be effective upon delivery if it is hand delivered; upon receipt if it is
transmitted by telecopier, e-mail, overnight courier or certified mail.
5. Miscellaneous. (i) Each party hereto agrees to perform any and all further
acts and to execute and deliver any documents which may reasonably be necessary
to carry out the provisions of this Agreement. (ii) This Agreement may be
amended at any time only by the written agreement of all of the parties hereto.
(iii) This Agreement will be governed in all respects by the laws of the State
of Georgia, without regard to its conflicts of law provisions. (iv) The parties
hereby consent to the exclusive jurisdiction of the state or federal courts
located in the State of Georgia, Fulton County, for the resolution of any
disputes arising out of this Agreement. (v) This Agreement shall be binding upon
and inure to the benefit of the parties hereto and upon their permitted
successors in interest of any kind whatsoever, their heirs, executors,
administrators, and personal representatives. (vi) This Agreement may be signed
in any number of counterparts, each of which will be an original, but all of
which together will constitute one and the same instrument. (vii) This Agreement
constitutes the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof and supersedes any and all prior or
contemporaneous agreements and understandings pertaining thereto whether oral or
written. (viii) If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of this Agreement shall be enforceable in accordance
with its terms and interpreted as if such provisions were as excluded. (ix) In
the event that any dispute among the parties hereto should result in litigation
or arbitration, the prevailing party in such dispute shall be entitled to
recover from the other party all reasonable fees, costs and expenses of
enforcing any right of the prevailing party, including, without limitation,
reasonable attorneys’ fees and expenses.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written.
SIGNATURES ON THE FOLLOWING PAGE

 

 



--------------------------------------------------------------------------------



 



SIGNATURES TO RIGHT OF FIRST REFUSAL AGREEMENT

              MiMedx Group, Inc., a Florida corporation
 
            /s/: Parker H. Petit           By: Parker H. Petit, CEO
 
            /s/: Matthew J. Miller           Matthew J. Miller
 
            Address:
 
            2446 W. Neptune Street      
 
            Tampa, FL 33629      
 
       
 
  Fax No:    
 
       
 
       
 
  e-mail:   mmiller@mimedx.com
 
       
 
            Veritas Trust
 
            /s/: Matthew J. Miller           Matthew J. Miller, Sole Trustee
 
       
 
  Address:    
 
            Same as above      
 
             
 
       
 
  Fax No.    
 
       
 
       
 
  e-mail:    
 
       

 

 